Citation Nr: 1132793	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-06 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, including a tour in Vietnam.  He died in July 1999.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied her claims for service connection for the cause of his death and for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  She only perfected an appeal, however, concerning the cause-of-death claim.  See 38 C.F.R. § 20.200 (2010).

In August 2010, in support of her claim, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.

In November 2010, rather than immediately deciding the claim, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development, which included providing the appellant additional notice under the Veterans Claims Assistance Act (VCAA), to comply with the holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), as well as giving her an opportunity to submit additional evidence and/or argument in response to this additional notice.  The AMC provided her this additional notice later in November 2010 and, after giving her an opportunity to respond to it, issued a supplemental statement of the case (SSOC) in April 2011 continuing to deny her cause-of-death claim and returned the file to the Board for further appellate consideration of this claim.


The appellant more recently submitted additional evidence.  However, she also submitted a VCAA Notice Response and checked the box next to, "[p]lease decide my claim as soon as possible".  This, apparently, is a waiver of her right to have the RO/AMC, as the Agency or Original Jurisdiction (AOJ), initially consider this additional evidence - preferring, instead, for the Board to consider it in the first instance.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to Agent Orange while there.

2.  His certificate of death shows he died in July 1999; the immediate cause of his death was vascular collapse due to (or as a consequence of) metastatic cancer due to (or as a consequence of) esophageal cancer. 

3.  He did not have any service-connected disabilities at the time of his death.

4.  Esophageal cancer is not included on the list of diseases presumptively associated with exposure to Agent Orange in Vietnam; in fact, to the contrary, it is expressly excluded from this list.

5.  His terminal esophageal cancer also has not been directly related or linked to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.



CONCLUSION OF LAW

The Veteran's death was not due to disease or injury incurred in or aggravated by his military service or from disability due to disease or injury that may be presumed to have been incurred in service, including as a result of his exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the merits of the appellant's claim, the Board is required to ensure that VA's duties to notify and assist her with her claim have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In cases involving a claim for DIC, so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

This duty to notify has been satisfied in this particular case by means of letters from the RO to the appellant in April 2006, June 2006, October 2006, as well as a November 2010 letter from the AMC sent to her on remand.  As required, these letters - especially in combination - informed her of the evidence required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The November 2010 letter sent on remand also discussed the information required by Hupp.  As well, the AMC has readjudicated the claim in the April 2011 SSOC since providing that additional Hupp notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that she and her representative have identified as potentially pertinent.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As will be explained below, a VA physician reviewed the claims file in March 2009 and addressed the appellant's assertion that the Veteran's terminal cancer originated in his lungs, bronchus, larynx, or trachea, since these are the only cancers included on the list of diseases presumptively associated with exposure to Agent Orange in Vietnam.  This VA examiner, however, discredited this notion and disassociated the Veteran's terminal esophageal cancer from any event during or coincident with his military service, including especially his presumed exposure to Agent Orange in Vietnam.  Moreover, as already alluded to, the Secretary of VA specifically has determined there is no positive association between Agent Orange exposure in Vietnam and the subsequent development of esophageal cancer, so this disease has been expressly excluded from this important list.  And the appellant has not offered or identified any additional medical or other evidence establishing this required correlation between her late husband-Veteran's death and his presumed exposure to Agent Orange in Vietnam, to otherwise establish this required causation on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  Since the commenting VA physician that concluded unfavorably reviewed the Veteran's medical and other history and cited to the specific facts forming the basis of the opinion, this VA physician's 

opinion is most probative of this determinative issue of causation, especially absent any equally probative evidence to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

The appellant and her representative have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance she received with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the appellant with her claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of her claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Legal Criteria

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era 

is not warranted for the following specific conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Specifically with regards to esophageal cancer, the type of terminal cancer indicated on the Veteran's certificate of death, the National Academy of Sciences (NAS) has noted that previous updates did not review the risk of esophageal cancer separately.  But in Update 2006, NAS concluded that the epidemiologic studies of esophageal cancer to date had yielded no evidence of an increased risk associated with the compounds of interest, although updates of the health status of the Australian Vietnam Veterans presented an interesting but non-significant pattern of increased risk of esophageal cancer.  No toxicologic studies provide evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and esophageal cancer.  Notice, 75 Fed.Reg. 32540, 32543 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, it must be established the Veteran served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude the appellant from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.


It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such  severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

III.  Analysis

The Veteran died in July 1999.  His certificate of death lists the immediate cause of his death as vascular collapse due to (or as a consequence of) metastatic cancer due to (or as a consequence of) esophageal cancer.  At the time of his death, service connection had not been established for any disability.

The appellant-widow is contending, however, that his terminal cancer was the result of his exposure to Agent Orange while serving in Vietnam during the Vietnam era.

The Veteran's military records verify that he served in the Republic of Vietnam during the Vietnam era, see 38 C.F.R. § 3.2(f), so it is presumed that he was exposed to Agent Orange while there.  Nevertheless, as already explained, esophageal cancer is not one of the diseases listed in 38 C.F.R. § 3.309(e) that is presumptively associated with exposure to Agent Orange in Vietnam.  In fact, to the contrary, esophageal cancer is expressly excluded from this important list.  Therefore, service connection for the cause of the Veteran's death is not warranted on a presumptive basis under § 3.309(e).


The appellant disputes this finding and has expressed her personal belief that the Veteran's ultimately terminal cancer originated in his lung, bronchus, larynx, and/or trachea, all of which are included on the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  She has made this assertion in various written statements, as well as while testifying under oath before the undersigned judge during her August 2010 Travel Board hearing.  But the medical and other evidence in the file does not support her assertion.

Private treatment records from LBJ General Hospital show that, beginning in April 1998, the Veteran had been recently diagnosed with squamous cell carcinoma of the floor of the mouth with right neck metastasis.  In July 1998 he had received one course of chemotherapy followed by 61/2 months of radiation therapy.  He eventually received hospice care in May 1999 until dying in July 1999.  Significantly, though, none of these treatment records indicates his ultimately fatal cancer had originated in his lung, bronchus, larynx, and/or trachea, thereby providing evidence against this notion.  Indeed, this is also reflected in the official certificate of death that clearly indicates his terminal cancer originated in his esophagus, so that was the primary site.

The Veteran did not have esophageal cancer either during his military service from February 1967 to February 1969 or within one year of his discharge, so meaning by February 1970.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and during the intervening years since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to hold in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And in this particular instance, not only were there no complaints or findings of cancer during the Veteran's service, or within one year of his discharge, but the appellant does not contend that there were.  So this tends to go against any notion that his fatal esophageal cancer was either directly incurred in service, see 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a), or that it should be presumptively service connected under the alternative provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).

The absence of any relevant complaints or findings in service, however, or within one year of discharge, is but one of the factors - so not the sole factor, in determining whether the Veteran's death was the result of a service-connected disability, i.e., a disability incurred in or aggravated by his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence to the contrary offered many years later, long after the fact).  See, too, Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

That is to say, service connection is still possible, even for a condition initially diagnosed after discharge from service (and even, here, well beyond the one-year presumptive period following service), if the evidence as a whole, including that pertinent to service, establishes the condition was incurred in service.  38 C.F.R. § 3.303(d).

Here, though, there has not been this required association or linkage of the Veteran's ultimately fatal esophageal cancer with his military service.  In March 2009 a VA physician reviewed the claims file and concluded the Veteran's cancer did not originate in his lung, bronchus, larynx or trachea.  This commenting VA examiner specifically noted in his review of the claims file that the Veteran was diagnosed and treated for squamous cell carcinoma of the floor of the mouth, which is the esophagus, with right axillary node metastasis.  This commenting VA examiner did not find reason to question this diagnosis.  He then pointed out that the certificate of death lists the cause of death as vascular collapse, metastatic carcinoma, and esophageal cancer.  So this VA examiner concluded that squamous cell carcinoma of the floor of the mouth is not a cancer presumptive of Agent Orange exposure, and that "it is less likely as not (less than 50/50 [probability]) that the Veteran's cancer began in the lung, bronchus, larynx, or trachea and metastatic to the floor of [the] mouth."  This commenting VA examiner therefore ruled out the possibility of granting service connection for the terminal cancer on the premise that it had originated elsewhere and, therefore, was a qualifying presumptive condition under 38 C.F.R. §§ 3.307, 3.309(e).

But, as importantly, the Veteran's terminal esophageal cancer also has not been otherwise directly related or linked to his military service and, in particular, to his presumed exposure to Agent Orange in Vietnam.  The appellant-widow has not cited or identified the existence of any such evidence that might tend to substantiate her claim in these regards.  Supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on facts of the particular case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  So to ultimately have probative value, lay testimony not only has to be competent but also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The competency, credibility and resultant probative value of lay evidence is not determined in a vacuum or in isolation, rather in relation to the relevant medical and other evidence in the file.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The type of cancer from which the Veteran died, and indeed any form of cancer for that matter, is not readily amenable to mere lay diagnosis or probative comment on its etiology in terms of whether it was directly or presumptively associated with his military service.  Because a diagnosis of cancer necessarily is predicated on the results of objective testing and evaluation, not mere lay opinion, the appellant's unsubstantiated lay testimony, alone, is insufficient to establish the required correlation between the Veteran's service and his death from this condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on their etiology).  And, again, she unfortunately has not cited or identified the existence of any such supporting medical nexus evidence.


For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board is sympathetic to the loss of her husband but may not go beyond the factual evidence presented in this case to provide a favorable determination.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, her appeal must be denied.


ORDER


The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


